Citation Nr: 0714486	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to retroactive payment of additional compensation 
for dependents, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran retired from active duty in June 1969 with over 
20 years of service.  He died in September 2002.  The 
appellant is his surviving widow.

This matter is on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran did not have a claim pending for retroactive 
payment of additional compensation for dependents prior to 
his death.

2.  At the time of the veteran's death, there was no existing 
rating or decision with respect to entitlement to retroactive 
payment of additional compensation for dependents.


CONCLUSION OF LAW

There is no legal entitlement to retroactive payment of 
additional compensation for dependents, for the purposes of 
accrued benefits.  38 U.S.C.A. § 5121(c) (West 2002); 38 
C.F.R. § 3.1000(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in September 2002.  In October 2002, the 
appellant filed the current claim seeking retroactive payment.  
She maintains that she is entitled to additional compensation 
for herself as a dependent of the veteran for a period of time 
prior to his death.  She contends that the veteran had been 
rated at 40 percent disabling since 1973 but was not given 
notice of a 1978 change in VA law allowing additional benefits 
for veterans rated at 30 percent disabling or more (the 
previous law allowed for additional benefits only if a veteran 
was rated at 50 percent or more).  

By way of explanation, the provisions of 38 U.S.C.A. § 5110(g) 
govern the effective date where a new law has granted 
additional benefits.  See Gold v. Brown, 7 Vet. App. 315 
(1995).  Significantly, 38 U.S.C. § 5110(g) has been found to 
require that a new application be made pursuant to the 
liberalizing law or administrative issue, and entitlement may 
not predate the new application by more than one year."  See 
Lyman v. Brown, 5 Vet. App. 194, 196 (1993); see also VA 
O.G.C. Prec. No. 9-94 (March 25, 1994).  

In addition, 38 U.S.C.A. § 7722(c) (West 2002) provides that 
VA "shall distribute full information to eligible veterans 
and eligible dependents regarding all benefits and services to 
which they may be entitled under the laws administered."  
However, that section "imposes no general duty on the VA to 
notify eligible persons of possible entitlements."  Lyman, 5 
Vet. App. at 197.  VA is under no obligation to inform the 
veteran as to a change in law pertaining to his claim.  See 
Wells v. Principi, 3 Vet. App. 307 (1992); see also Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991) (holding that 
"everyone dealing with the Government is charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations").  Therefore, in this case, VA was under no 
obligation to review the veteran's claims file for potential 
additional compensation benefits in 1978 or at any time 
thereafter.   

However, the issue of whether VA had an obligation to notify 
the veteran of potential benefits is not dispositive of the 
case.  Rather, the Board will address the issue of whether the 
appellant is even entitled to bring a claim for accrued 
benefits in the first instance.  

Accrued benefits are defined as "periodic monetary benefits 
. . . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a) (West 2002); 38 C.F.R. 3.1000(a) (2006) (as amended 
by 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  Moreover, 
an "[a]pplication for accrued benefits must be file within 1 
year after the date of death."  38 C.F.R. § 3.1000(c).  

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application." Id. at 1300; see also Zevalkink 
v. Brown, 102 F.3d 1236, 1300 (Fed. Cir. 1996) (noting that 
an accrued benefits claim is derivative of the veteran's 
claim).  

In this case, the Board finds that the appellant's claim for 
accrued benefits is barred as a matter of law.  Specifically, 
this case turns on statutory interpretation.  The law is 
clear that in order to support a claim for accrued benefits, 
one of two situations must be present: either (i) the veteran 
had a claim pending at his death; or (ii) the veteran was 
entitled to benefits based on an existing rating or decision.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a) (emphasis 
added).  

The facts here are undisputed.  The veteran filed a claim for 
compensation benefits in June 1973.  He was granted service 
connection for, among other things, residuals of a subtotal 
gastrectomy-vagotomy rated at 40 percent in August 1973.  He 
was notified and did not disagree.  That decision became 
final.  

The last correspondence in the claims file from that time 
period is a Control Document and Award Letter dated in 
February 1974.  The law in effect at the time provided for 
additional compensation benefits for veterans rated at 50 
percent or more under 38 U.S.C.A. § 314.  

In 1978, the law was changed.  The Veteran's Disability 
Compensation and Survivors' Benefits Act of 1978, Public Law 
95-479, was enacted on October 1, 1978.  In pertinent part, 
the Act amended the law to provide for payment of additional 
compensation for dependents of veterans whose service-
connected disabilities were evaluated as at least 30 percent 
disabling rather than at least 50 percent disabling as 
provided under prior law.  The veteran did not file a claim 
for additional benefits under the amended law.

As noted above, the veteran died in September 2002.  In 
October 2002, the appellant wrote: "it has come to my 
attention that my husband was 40% service connected and was 
not being paid for me.  He was 40% service connect[ed] since 
1973.  Please do an audit of his comp and pension file and 
pay me my money [due].  I am sure my husband notified the VA 
of our marriage."

In essence, the appellant contends that VA should have 
undertaken review of the veteran's claims file subsequent to 
the change in law in 1978.  She maintains that had VA notified 
him of his entitlement to additional benefits, he certainly 
would have applied.  

First, the evidence does not show that the veteran filed a 
claim for additional dependent benefits prior to the time of 
his death, nor is there any evidence that the veteran 
intended to file a claim for additional benefits prior to the 
time of his death.  In fact, the claims file is devoid of 
correspondence between 1974 and the time the appellant filed 
her claim in October 2002.  

In addition, the appellant herself has indicated on several 
occasions that the veteran would have filed a claim had he 
known that he was entitled to additional benefits.  These 
statements serve as acknowledgments that the veteran did not 
have a claim for these benefits pending at the time of his 
death.  Therefore, the first basis on which the appellant may 
file a claim for accrued benefits is not satisfied.

Next, the evidence does not show that the veteran was 
entitled to the benefit based on an existing rating or 
decision.  The record is completely absent of any 
correspondence either from or to the veteran after 1974.  
Because he had never filed a claim for additional dependency 
compensation or any other benefit, there was no rating or 
decision addressing the issue during his lifetime.  In order 
for the appellant to file a claim for accrued benefits, the 
veteran must have been entitled to the benefit based on a 
existing rating or decision.  This is simply not the case in 
this situation.

As noted above, claims for accrued benefits are derivative in 
nature; that is, the appellant's claim is only as good as the 
veteran's claim was at the time of his death.  That is, there 
is no basis for an accrued benefits claim, unless the 
individual from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  In this 
case, the veteran did not have a claim pending for additional 
benefits at the time of his death.  Moreover, there was no 
existing rating or decision on which he was entitled to 
benefits.  

Therefore, the appellant is not legally entitled to file a 
claim for this benefit.  The law pertaining to eligibility 
for accrued benefits is dispositive of this issue; the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In determining claims for VA benefits, the Board is bound by 
applicable law and regulations.  See 38 U.S.C.A. § 7104(c).  
The Board regrets that a more favorable determination could 
not be made in this case.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in pertinent part at 38 C.F.R. § 3.159, amended 
VA's duty to notify and duty to assist a claimant in 
developing the information or evidence necessary to 
substantiate a claim.  Because the law, and not the evidence, 
is dispositive of this claim, the VCAA is not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Moreover, the enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  Therefore, no further notice or assistance is 
needed pursuant to the VCAA.


ORDER

Entitlement to retroactive payment of additional compensation 
for dependents, for the purposes of accrued benefits is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


